Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-11 have been cancelled
Claims 12-27 have been submitted for examination 
Claims 12-27 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 12 ,16, 20 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lomayev et al. US publication no. 2018/0026749 (Hereinafter Lomayev).
2.	In regard to claim 12, Lomayev teaches:
A method for encoding, by a transmitting device, information of a size L using a low density parity check (LDPC) code in a wireless communication system, the method comprising: 
encoding the information based on either a long LDPC base code or a short LDPC base code to generate encoded bits with a code rate R; and 

transmitting the encoded bits, 
(Figure 1in Lomayev)
wherein the short LDPC base code is supportable of at least code rates smaller than or equal to R2_b and information sizes smaller than or equal to L2_b, and the long LDPC base code is supportable of at least code rates larger than R1_a and information sizes larger than L1_a, where Ll_a < L2_b, and R1_a < R2_b, and wherein the information is encoded based on the short LDPC base code if R1 a < R < R2_b, and L1_a < L < L2_b.
(Sections [0158]-[0159] in Lomayev)
3.	Claims 16, 20 and 24 are rejected for the same reasons as per claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 13-15, 17-19, 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lomayev as applied to claim 12 and further in view of Blankenship et al. US publication no. 2006/0036932 (Hereinafter Blankenship).
5.	In regard to claim 13, Lomayev teaches substantially all the limitations in claim 12.
	However, Lomayev does not teach:
The method according to claim 12, wherein each element of the long and short LDPC base codes represents Z*Z zero matrix or a circular shift matrix of Z*Z identity matrix.
Blankenship in an analogous art that teaches LDPC encoding / decoding teaches:
The method according to claim 12, wherein each element of the long and short LDPC base codes represents Z*Z zero matrix or a circular shift matrix of Z*Z identity matrix.
(Section [0007] in Blankenship)
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Lomayev with Blankenship that comprises long and short LDPC base codes represents Z*Z zero matrix or a circular shift matrix of Z*Z identity matrix.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for implementing codes of different codeword length to avoid bad cycle patterns.
6.	In regard to claim 14, Blankenship teaches:
The method according to claim 13, wherein Z is a minimum value satisfying Z*Kb > K among candidates Z values, where K is a number of bits in a code block associated with the information, and Kb is a number of columns for the code block in a corresponding LDPC base code.
(Sections [0007]-[0015] in Blankenship)
7.		In regard to claim 15, Blankenship teaches:
The method according to claim 12, wherein the long LDPC base code and the short LDPC base code consist of N1 columns and N2 columns, respectively, where N1 is larger than N2.
(Sections [0007]-[0015] in Blankenship)
8.		Claims 17-19 are rejected for the same reasons as per claims 13-15.
9.		Claims 21-23 are rejected for the same reasons as per claims 13-15.
10.	Claims 25-27 are rejected for the same reasons as per claims 13-15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112